DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 1/14/2022.
MPEP 714.02 states that applicant should specifically point out the support for any amendments made to the disclosure, and the Examiner therefore respectfully requests that applicant specifically point out where support is found in the original disclosure for any amendments made to the claims.  While the Examiner acknowledges that applicant has provided certain locations that are considered to provide support for the instant claim amendments, the Examiner respectfully notes that the cited locations do not reasonably provide the argued support.  For example, in the first paragraph of page 9 of the amendment, applicant states that lines 11-12 of page 11 of the specification provides support for the newly recited first and second predetermined amount of pulses claim feature.  However, lines 11-12 of page 11 only discloses an intended interpretation for the term “predetermined,” and no mention is found of the first and second predetermined amount of pulses.  
Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
Any rejection not repeated is considered withdrawn in view of applicant’s amendments.
With regard to the arguments on pages 8-10 directed towards Burdette et al. (Burdette) (US 2017/0336225),
Applicant argues that Burdette does not disclose if or how the high resolution pulses 504 change as the object speed changes, and thus does not disclose “the first output signal format comprises a first predetermined amount of pulses for each feature of the object and wherein the second output signal format comprises a second predetermined amount of pulses for each feature of the object, wherein the second predetermined amount of pulses is different than the first predetermined amount of pulses,” because the different number of pulses are not predetermined.  The Examiner respectfully disagrees.  
Burdette explains in paragraph [0098] that a fixed number of high resolution pulses exist between the speed pulses.  While these pulses can compress or expand based upon the actual rate of the speed pulses, the number of high resolution pulses is fixed depending on how many predetermined high resolution pulses are desired.   Paragraph [0126], referencing Figure 8, shows and explains that at higher speeds, the number of high resolution pulses can change based on speed, and that a speed detection module can expressly be provided to provide this function. As seen in Figure 8, Burdette discloses that a specific higher speeds, a known the number of fixed pulses will change in a known and essentially predetermined manner (see pulses 804a-804e).  The number of pulses is predetermined because Burdette expressly recognizes that the number of high resolution pulses will change at different speeds ahead of time, and intentionally provides a speed detection module to provide this function.  The change in pulses shown in Figure 8 is similar to that shown in applicant’s Figures 4,5 where the number of pulses are fixed and known at different speeds, especially considering that the figure alone shows predetermined and known numbers of fixed pulses at various speeds.  Lastly, as seen in Figure 9, above a predetermined rotational speed, no high-resolution pulses are generated (Paragraph [0128]).  As such, the first lower speed range can be when pulses 904a are generated, and the higher speed .  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 23,
The phrase “each of the pulses of the first predetermined amount of pulses has an edge coinciding with an edge of the detector signal and each of the pulses of the second predetermined amount of pulses has an edge coinciding with an edge of the detector signal” on lines 1-4 introduces new matter.  As can be seen in Figure 3, some of the pulses have edges that correspond to one detector signal, such as how pulses 360a correspond to detector signal 330. However, pulses 360b do not reasonably correspond to detector signal 330, and applicant does 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to Claim 24,
The phrase “either the first predetermined amount of pulses or the second predetermined amount of pulses is one” on lines 1-2 is rejected for failing to include all the limitations of the claim upon which it depend. Claim 1, from which claim 24 depends, expressly discloses that the first and second output signal formats comprise a predetermined amount of pulses (see the last paragraph of claim 1).  As such, claim 1 requires a first and second predetermined amount of . 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4-6, 10, 12, 13, 15, 17, 18, 21, 22, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdette et al. (Burdette) (US 2017/0336225).
As to Claims 1 and 18,
Burdette discloses A magnetic field sensor, comprising: at least one magnetic field sensing element (18),(20),(22)  or (1301) configured to generate a magnetic field signal in response to a magnetic field associated with an object (12 or 16) having a plurality of features (Figure 1), (Paragraph [0089]); a detector ((36a)/(36b) or (1342)/(1352)) responsive to the magnetic field signal and to a threshold signal and configured to generate a detector signal having edges occurring in response to a comparison of the magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object (Paragraphs [0070], [0080], (Figure 1A / note the output of the detectors (36a),(36b), show as signals (82),(84) correspond to the speed of rotation of the object or the output from (1342),(1352)), (Paragraph [0144]); and an output circuit (48) or (1348),(1303) coupled to receive the detector signal and configured to generate an output signal having a first format when a frequency of the magnetic field signal is within a first range and having a second format different than the first format when the frequency of the magnetic field signal is within a second range, different than the first range (Paragraphs [0072], [0073], [0085], [0086]), [0090],[0149]), (Claim 9), (Figures 1A,5,13,14), the first output signal format comprises a first predetermined amount of pulses for each feature of the object and wherein the second output signal format comprises a second predetermined amount of pulses for each feature of the object, wherein the second predetermined amount of pulses is different than the first predetermined amount of pulses (Paragraphs [0098], [0126]), (Figure 8 / note at different speeds there is a different format of the 
(Note: 1) Burdette explains in paragraph [0098] that a fixed number of high resolution pulses exist between the speed pulses.  While these pulses can compress or expand based upon the actual rate of the speed pulses, the number of high resolution pulses is fixed depending on how many predetermined high resolution pulses are desired.   Paragraph [0126], referencing Figure 8, shows and explains that at higher speeds, the number of high resolution pulses can change based on speed, and that a speed detection module can expressly be provided to provide this function. As seen in Figure 8, Burdette discloses that a specific higher speeds, a known the number of fixed pulses will change in a known and essentially predetermined manner (see pulses 804a-804e).  The number of pulses is predetermined because Burdette expressly recognizes that the number of high resolution pulses will change at different speeds ahead of time, and intentionally provides a speed detection module to provide this function.  The change in pulses shown in Figure 8 is similar to that shown in applicant’s Figures 4,5 where the number of pulses are fixed and known at different speeds, especially considering that the figure alone shows predetermined and known numbers of fixed pulses at various speeds. Lastly, as seen in Figure 9, above a predetermined rotational speed, no high-resolution pulses are generated (Paragraph [0128]).  As such, the first lower speed range can be when pulses 904a are generated, and the higher speed range can be when the speed is high enough so that no pulses are generated, such as at 904c-e.)
As to Claim 4,
Burdette discloses the first range of the magnetic field signal corresponds to a first range of frequencies and wherein the second range of the magnetic field signal corresponds to a second 
As to Claim 5,
Burdette discloses  each feature of the object comprises a pole pair of a ring magnet or a tooth valley pair of a gear (Figure 1).
As to Claim 6,
Burdette discloses the output circuit is further configured to provide an indication of whether the frequency of the magnetic field signal is within the first range or within the second range (Figure 8 / note the different outputs at different speeds provide the above indication).
As to Claim 10,
Burdette discloses the output signal comprises at least a first pulse and a second pulse and wherein a time between a falling edge of the first pulse and a rising edge of the second pulse provides the indication of the range of the frequency of the magnetic field signal (Figure 1A / note the time between the pulse edges is indicative of the speed), (Paragraph [0090]). 
As to Claim 12,
Burdette discloses the output signal includes a first output signal and wherein the output circuit is configured to generate a second output signal comprising the indication of the range of the frequency of the magnetic field signal (Claim 9), (Paragraph [0126] / the signal generating the indication, such as what is disclosed in Figures 8 and 9 can be the second output, or the second output signal of claim 9 can be the second output signal).
As to Claim 13,

As to Claim 15,
Burdette discloses a phase delay between the first output signal and the second output signal provides the indication of the range of the frequency of the magnetic field signal (Claim 9 / the time between the output signals can be said to be indicative of the speed in the same way the time between the pulses is indicative of speed because the phase delay is based on the speed increasing to specific value, and thus the relationship between the two signals is based on the speed of the object), (Paragraphs [0090],[0126]).
As to Claim 17,
Burdette discloses the direction indication comprises a first pulse width when the direction of motion of the object is a first direction and comprises a second pulse width different than the first pulse width when the direction of motion of the object is a second direction (Paragraph [0086]).
As to Claim 21,
Burdette discloses determining if the frequency of the magnetic field signal is within the first range or the second range using an internal clock to determine the frequency with which the magnetic field signal changes (Paragraphs [0049],[0050] / note that the device of Burdette is a microprocessor, and such a device uses an internal clock for timing.  Any processing done by this device must use a internal clock, and thus Burdette discloses the above claim feature).
As to Claim 22,

(Note: 1) Burdette explains in paragraph [0098] that a fixed number of high resolution pulses exist between the speed pulses.  While these pulses can compress or expand based upon the actual rate of the speed pulses, the number of high resolution pulses is fixed depending on how many predetermined high resolution pulses are desired.   Paragraph [0126], referencing Figure 8, shows and explains that at higher speeds, the number of high resolution pulses can 
As to Claim 23,
Burdette discloses each of the pulses of the first predetermined amount of pulses has an edge coinciding with an edge of the detector signal and each of the pulses of the second predetermined amount of pulses has an edge coinciding with an edge of the detector signal (Figure 1A / note that at least some of the pulses in the output signal (100), which are part of the first and second predetermined amount of pulses, would correspond to the edges of the detector signals (80) in a similar manner as applicant, where other pulses from Figures 8,9 for example would be located between the pulses of any one of the detector signals also in a similar manner as applicant), (Figures 2,8,9), (Paragraphs [0085],[0090]).
As to Claim 24,
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. (Burdette) (US 2017/0336225) in view of Schophuis et al. (Schophuis) (US 2017/0261530).
As to Claims 8 and 11,
Burdette discloses the output signal comprises a plurality of pulses (e.g. 206a,206b) and wherein a pulse width of at least one of the plurality of pulses provides the indication of the direction of the magnetic field signal (Paragraph [0091]). 
 Burdette does not disclose the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal.
Schophuis discloses the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal (Paragraph [0037]), the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal (Paragraph [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Burdette to include the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, the output signal comprises at least a single .
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. (Burdette) (US 2017/0336225) in view of Oh (US 2014/0182374).
As to Claims 9 and 14,
Burdette discloses the output signal comprises a plurality of pulses (e.g. 206a,206b) and wherein a height of a pulse of at least one of the plurality of pulses provides the indication of the direction of the magnetic field signal (Paragraph [0161]). 
 Burdette does not disclose the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal.
Oh discloses the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal (Paragraphs [0040],[0046] / note the output detected at S2 detects speed based on a changing pulse amplitude), a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal (Paragraphs [0040],[0046] / note the output detected at S2 detects speed based on a changing pulse amplitude, and where the pulse amplitude is one of a voltage or current).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. (Burdette) (US 2017/0336225) in view of Bailey et al. (Bailey) (US 2009/0102469).
As to Claims 19 and 20,
Burdette does not disclose setting a counter to a value, and incrementing the counter in response to the edges of the detector signal, generating the output signal includes providing an output pulse of the output signal when the counter reaches the value.
Bailey discloses setting a counter to a value (Paragraph [0166]), and incrementing the counter in response to the edges of the detector signal (Paragraph [0166]), generating the output signal includes providing an output pulse of the output signal when the counter reaches the value. (Claim 39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Burdette to include setting a counter to a value, and incrementing the counter in response to the edges of the detector signal, generating the output signal includes .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858